Citation Nr: 9927072	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for prostatitis and 
epididymitis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1968 to 
June 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating actions from the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office 
(RO).  

In September 1997 the Board denied service connection for 
degenerative joint disease of the lumbar spine and service 
connection for a skin disorder of the upper torso, porphyria 
cutanea tarda, and jungle rot, claimed as due to Agent Orange 
exposure.  The Board remanded the issues of entitlement to an 
increased rating for PTSD and an increased rating for 
prostatitis and epididymitis for further development.  These 
issues have been returned to the Board for further appellate 
review.  

The Board notes that it has been variously alleged that the 
veteran is unable to work due to his service-connected 
condition.  The Board finds that an inferred claim of 
entitlement to total disability based on individual 
unemployability (TDIU) has been raised.  Referral of this 
issue will not be necessary since this decision will be 
granting a 100 percent evaluation for PTSD thus rendering the 
issue of TDIU moot.  General Counsel has held that if VA has 
found a veteran to be totally disabled as a result of a 
particular service-connected disability or combination of 
disabilities pursuant to the rating schedule, there is no 
need, and no authority, to otherwise rate that veteran 
totally disabled on any other basis.  See VAOPGCPREC 6-99.  








FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence shows that the appellant is unable 
to obtain or retain employment due to his service-connected 
PTSD.  

3.  The veteran's prostatitis and epididymitis does not 
require the wearing of absorbent materials which must be 
changed two to four times a day, and is not manifested by 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization or continuous intensive management.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§  3.102, 4.3, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. §§ 3.102, 
4.3, 4.130, Diagnostic Code 9411; 61 Fed.Reg. 52695-52702 
(Oct. 8, 1996) (effective November 7, 1996).  

2.  The criteria for a rating in excess of 20 percent for 
prostatitis and epididymitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.115a, 
Diagnostic Code 7527-7599 (1998).  









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Factual Background

The pertinent evidence of record shows that the veteran was 
admitted to the Miami VA Medical Center (VAMC) for drug and 
alcohol abuse and violent outbursts.  The veteran was also 
diagnosed with a passive-aggressive personality disorder.  It 
was noted that the veteran was currently unemployed.  The 
veteran was admitted to the Gainesville VAMC in March 1984 
for chronic alcohol abuse.  The veteran was admitted to the 
Dallas VAMC in March 1990 for alcohol dependence and 
pneumonia.  It was noted that the veteran was unemployed.  

In August 1991 the veteran was admitted to the Gainesville 
VAMC where he was diagnosed with major depression and alcohol 
abuse.  

In May 1995, the veteran filed, in pertinent part, a service 
connection claim for service connection for PTSD.  

In August 1995 the veteran underwent a VA examination for 
mental disorders.  The veteran reported, in pertinent part, a 
history of nightmares and insomnia since his return from 
Vietnam.  The veteran reported that he had been unemployed 
since 1989 due to depression as well as chronic prostatitis.  
On examination, the veteran's mood was depressed and his 
affect was blunted with psychomotor retardation.  The veteran 
was diagnosed with mild, chronic, delayed PTSD; dysthymia; 
and chronic alcohol abuse.  

Treatment records from the Lake City VA Medical Center (VAMC) 
show treatment for PTSD from July 1995 through January 1996.  
The veteran was admitted to the Lake City VAMC in November 
1995 with problems regarding concentration and feeling 
nervous.  He also reported difficulty with sleeping, and 
having a short temper.  The veteran was isolative and 
appeared slightly depressed during his admission.  The 
veteran was discharged with diagnoses of an anxiety disorder 
with depressed mood and a history of PTSD.  

In December 1995 the RO granted service connection for PTSD, 
assigning a 10 percent rating.  The veteran appealed this 
decision. 

The veteran was admitted to Lake City VAMC in January 1996 
with complaints of depression, nightmares, and experiencing 
the smell of burning explosives.  It was noted that the 
veteran was having problems with his common law wife.  The 
veteran admitted that he used avoidance to maintain control 
of his impulses.  He continued to report recurrent intrusive 
thoughts, flashbacks, and nightmares about Vietnam.  The 
veteran also reported being jumpy, easily provoked, and 
irritable.  Examination during admission revealed the veteran 
to be hyperalert, anxious, jumpy, easily excited, tense, 
nervous, and needing constant reassurance.  The veteran also 
reported perceiving benign remarks as threats and eagerly 
responding in an impulsive fashion.  The veteran was 
diagnosed with PTSD (delayed, chronic with exacerbation) and 
episodic cannabis and alcohol abuse.  

In June 1996 the RO assigned a 50 percent rating for the 
veteran's PTSD effective back to the date of receipt of the 
claim for service connection of PTSD.  The veteran appealed 
this rating as well.

In December 1998 the veteran underwent a VA PTSD examination.  
The veteran reported that he was continuing to have 
nightmares almost every night, insomnia, and night sweats.  
He also complained of being chronically irritable, socially 
withdrawn, and having frequent anger outbursts which made it 
difficult for him to get along well with others.  He reported 
exaggerated startle responses and hypervigilance.  He stated 
that he was particularly sensitive to loud noises or smells 
of burning materials.  

The veteran reported having a dysfunctional work history.  He 
stated that his longest job was for six years, when he was 
working for his father.  He reported that he would not show 
up for his job for days at a time but that his father would 
not fire him.  The veteran reported that when his mood 
lability and anger outbursts became too intense, he often 
would get fired or quit.  He stated that he had not worked 
since 1986.  The examiner noted the veteran's psychiatric 
history of admissions for depression and anger.  The examiner 
diagnosed the veteran with PTSD and assessed a global 
assessment of functioning (GAF) rating of 50.  

The examiner concluded that the veteran's frequent and 
intense anger outbursts were likely to be the primary 
symptoms responsible for the veteran's inability to maintain 
gainful employment and interpersonal relationships.  The 
examiner noted that he was unable to discern what degree such 
symptoms were related to the veteran's PTSD or other long-
standing disorders.  The examiner went on to conclude that 
the symptoms elicited from the interview would account for 
the veteran's inability to maintain gainful employment.  The 
examiner specifically concluded that a person with such 
outbursts and unreliable/unpredictable behavior would be of 
little value to most employers.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3 
(1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

Before November 7, 1996, the VA Schedule read, in pertinent 
part, as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 


38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129. In evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  Id.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  Two of the most important 
determinants are time lost from gainful work and decrease in 
work efficiency.  Id.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  Id.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history will be.  Id.

Effective November 7, 1996, the VA Schedule reads, in 
pertinent part, as follows: 

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9440 (1998).  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
appellant's capacity for adjustment during periods of 
remission shall be considered and the evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The evaluation also must consider 
the extent of social impairment, but shall not be assigned 
solely on the basis of social impairment.  When a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the appellant's PTSD.  The Board 
has found nothing in the historical record that would lead to 
a conclusion that the evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories.

In addition, a review of the record indicates that the 
development requested by the Board in its September 1997 
remand has been completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Specifically, by October 1997 letter, the RO 
afforded the veteran the opportunity to identify additional 
treatment records which were pertinent to his claim.

The record also shows that the RO scheduled (and the 
appellant attended) a VA examination for PTSD in December 
1998.  The report of the examination is thorough and 
responsive to all of the Board's September 1997 remand 
questions pertaining to the requested VA PTSD examination.  
The examination report indicates that the claims folder was 
reviewed by the examiner in conjunction with his examination 
of the appellant.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  Thus, the Board finds that the development completed 
in this case is in full compliance with the Board's remand 
instructions.  Stegall, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
38 U.S.C.A. § 5107(a).

The Board notes that the December 1998 VA examiner concluded 
that he was unable to discern as to what degree the veteran's 
outbursts, which prevented the veteran from maintaining 
gainful employment, could be attributed to PTSD or other 
long-standing disorders.  The examiner noted, and the record 
reflects that the veteran has a long substance abuse history 
and a history of non-service connected psychological 
diagnoses which have included major depression, dysthymia, 
anxiety, and personality disorder.  There is no probative 
evidence that clearly distinguishes the symptoms attributed 
to the veteran's service-connected PTSD and symptoms 
attributed to the veteran's other psychological disorder or 
disorders.  More specifically, there is no evidence that 
clearly attributes the veteran's outbursts of anger to PTSD 
or to some other psychological condition or personality 
disorder.  

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52698.  In light of the above, the Board shall consider 
all of the appellant's various symptoms in assigning a rating 
for the appellant's service-connected PTSD.  See Mittleider 
at 182.  

The Board concludes that the evidence demonstrates that the 
appellant's PTSD warrants a rating of 100 percent based on 
the old regulations.  

The United State Court of Appeals for Veterans Claims (Court) 
has essentially held that, under 38 C.F.R. § 4.132 of the old 
regulation, the three criteria in Diagnostic Code 9411 for a 
100 percent rating for PTSD are each independent bases for 
granting the 100 percent rating.  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).

After carefully reviewing the evidence of record, the Board 
finds that the appellant has presented competent evidence 
demonstrating that his PTSD is of such severity that he has 
been unable to obtain or retain employment.  The veteran 
reported that he had not worked since 1989 at the August 1995 
VA examination for mental disorders.  He reported that he had 
not worked since 1986 at the December 1998 VA PTSD 
examination.  While these reports are somewhat inconsistent, 
the general reported long-term history of unemployment 
appears to be consistent with the record.  A VA admission 
record for anger outbursts from 1982 noted that the veteran 
was unemployed.  A 1990 admission note from the VAMC in 
Dallas also noted that the veteran was unemployed.  There is 
no indication in the record that the veteran has recently 
been employed for any consistent period of time.  

Most importantly, the December 1998 VA examiner concluded 
that the symptoms elicited on his examination of the veteran 
accounted for his inability to maintain gainful employment.  
He noted that the veteran's anger outbursts and unpredictable 
behavior would make him of little value to employers.  

Therefore, the Board finds that the evidence of record 
supports a finding that the appellant's PTSD is of such 
severity that it prevents him from maintaining any form of 
gainful employment.  Thus, the Board finds that the old 
criteria for an evaluation of 100 percent have been met.  See 
Johnson, 7 Vet. App. at 97.

The Board notes that as a 100 percent evaluation has been 
granted under the previous criteria effective prior to 
November 7, 1996, the Board need not explore the propriety of 
applying the amended criteria for rating psychiatric 
disorders effective November 7, 1996.  In any event, there 
can be no retroactive application of the amended criteria 
prior to the effective date of such amended criteria.  Rhodan 
v. West, 12 Vet. App. 95 (1998).

As the Board noted earlier, the appellant's case involves an 
appeal as to the initial rating assigned for his PTSD on the 
occasion of the grant of service connection by the RO in 
December 1995 (during which it assigned a 10 percent rating), 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. at 9.  In the case at hand, the Board finds 
that staged ratings are not appropriate because the record 
shows that the RO assigned a 50 percent rating with an 
effective date dating back to his May 1995 claim for PTSD.  
Nor is there any indication from the record that the severity 
of the veteran's disability has varied to the extent that a 
staged rating for a particular period would be warranted.  

Prostatitis and Epididymitis

Factual Background

Service medical records show that the veteran was seen for 
pain and swelling in the scrotum.  Examination revealed a 
swollen right testicle and the veteran was diagnosed with 
epididymitis.  

Records from the VA Hospital (VAH) in Gainesville between 
1973 and 1978 show that the veteran was treated there 
primarily for pain and swelling in his testicles.  Also noted 
were complaints of occasional incontinence.  Diagnoses 
included epididymitis and prostatitis.  

During an August 1977 VA examination, the right testicle was 
found to be slightly enlarged with a tender right epididymis 
that did not appear to be swollen.  Examination of the rectal 
area revealed a boggy enlarged tender prostate.  The veteran 
was diagnosed with chronic prostatitis and chronic 
epididymitis.  

In December 1977 the RO granted service connection for 
chronic prostatitis and chronic epididymitis, assigning a 
disability rating of 20 percent.  

The veteran filed a claim requesting an increased evaluation 
for chronic prostatitis and chronic epididymitis in March 
1990.  

In August 1990 the veteran underwent a VA examination for his 
prostatitis and epididymitis.  The veteran reported 
intermittent problems with swelling in the scrotum.  The 
veteran reported that these problems were making it difficult 
for him to maintain employment.  It was noted that the 
veteran did not show any dysuria during testing in July 1990.  
It was also noted that uroflow was normal with a maximum of 
20 cubic centimeters (cc) per second.  Examination revealed 
no swelling or tenderness in the testicles.  Rectal 
examination showed a 2+ smooth prostate which was tender to 
palpation.  The examiner concluded that the veteran showed 
evidence of prostatitis.  The examiner also concluded that 
there were no acute problems.  

In September 1990, the RO continued its 20 percent rating for 
prostatitis and epididymitis.  

November 1994 treatment notes from the Gainesville VAMC show 
that the veteran was complaining of urinary frequency, 
dribbling, and positive nocturia times two.  It was also 
noted that the veteran was consuming a 12-pack of beer each 
weekend.  Examination revealed a soft, boggy, and tender 
prostate with no masses.  The veteran was diagnosed with 
prostatitis and was advised to stop consuming alcohol.  

In May 1995 the veteran submitted, in pertinent part, a claim 
for an increased evaluation of prostatitis and epididymitis.  

In July 1995 the veteran was seen at the Lake City VAMC with 
complaints of a history of chronic prostatitis and 
epididymitis.  He reported that he had a weak urine stream.  
Examination revealed a tender right epididymis with no 
discharge.  The veteran was found to demonstrate an excellent 
stream on examination.  

In August 1995 the veteran underwent a VA examination.  On 
examination, the veteran reported his history of epididymitis 
and prostatitis, and that it had persisted to the present.  
The veteran reported nocturia about two times on the average.  
It was noted that there was no incontinence requiring pads or 
applications.  Nor was any dysuria noted.  A urinalysis was 
found to be essentially normal.  The veteran was diagnosed 
with a history of chronic prostatitis and epididymitis.  

In November 1995 the veteran was seen at Lake City VAMC with 
complaints of pain, swelling, rectal pressure, and blood in 
his urine.  Tenderness was noted in the right testicle on 
examination; however, no visible objective findings were 
made.  The veteran was diagnosed with prostatitis and 
epididymitis.  

In December 1998 the veteran underwent a VA genitourinary 
examination.  The veteran reported that his symptoms had 
significantly resolved in the past with Bactrim.  He reported 
that his symptoms tended to recur from time to time once he 
stopped using antibiotic treatment.  He reported recurrent 
scrotal edema associated with burning of his urinary system.  
On examination, the veteran appeared to be in no acute 
distress.  Examination found the testes to be normal in 
consistency.  There was no tenderness of the epididymides and 
there was no tenderness noted in the testicles.  Examination 
of the rectum revealed a loose sphincter tone.  The prostate 
itself measured approximately 30 grams, and the examiner 
noted that it did not appear to be enlarged significantly.  
No masses were palpated.  There was slight tenderness to 
palpation.  It was specifically noted that the prostate was 
not severely tender to palpation.  The veteran was diagnosed 
with a history of chronic prostatitis.  The examiner 
concluded that the veteran did not appear to have severe 
symptoms and recommended that nothing be done at this time.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  




Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The schedule of ratings provides that diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunctions, infections, or a 
combination of these.  38 C.F.R. § 4.115a.  Where diagnostic 
codes refer to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Id.

The schedule of ratings provides that prostate gland 
injuries, including infections, hypertrophy, and 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.


Pursuant to the criteria for voiding dysfunction, disorders 
are rated as to the particular condition as urine leakage, 
frequency, or obstructed voiding.  In this regard, continual 
urine leakage requiring the wearing of absorbent materials 
which must be changed less than 2 times per day warrants an 
evaluation of 20 percent.  The next higher rating (40 
percent) requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day  38 C.F.R. § 4.115a.

With respect to urinary frequency, the schedule of ratings 
provides a 20 percent evaluation for a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.  The next higher rating (40 
percent) requires a daytime voiding interval of less than one 
hour, or; awakening to void five or more times per night.  
Id.

Obstructed voiding manifested by urinary retention requiring 
intermittent or continuous catheterization is evaluated as 30 
percent disabling.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following warrants a 10 
percent evaluation: (1) post void residuals greater than 150 
cc; (2) uroflowmetry manifested by a markedly diminished peak 
flow rate of less than 10 cc/sec; (3) recurrent urinary tract 
infections secondary to obstruction; (4) stricture disease 
requiring periodic dilatation every 2 to 3 months.  
Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year is considered 0 
percent disabling.  Id.

Urinary tract infections manifested by poor renal function 
are rated as renal dysfunction.  Infections requiring long-
term drug therapy, 1-2 hospitalizations per year and/or 
intermittent intensive management warrant an evaluation of 10 
percent.  A recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management 
warrants a 30 percent rating.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992). 

A review of the record indicates that the development 
requested by the Board in its September 1997 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, by October 1997 letter, the RO afforded him the 
opportunity to identify additional treatment records which 
were pertinent to his claim.

The record also shows that the RO scheduled (and the 
appellant attended) a VA genitourinary examination in 
December 1998.  The report of the examination is responsive 
to all the Board's September 1997 remand questions.  More 
specifically, the examination report assesses the nature and 
extent of the severity of the veteran's prostatitis and 
epididymitis.  
The examination report also indicates that the claims folder 
was reviewed by the examiner in conjunction with his 
examination of the appellant.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  Thus, the Board finds that the development 
completed in this case is in full compliance with the Board's 
remand instructions.  Stegall, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
38 U.S.C.A. § 5107(a).

The veteran's prostatitis and epididymitis is currently rated 
as 20 percent disabling.  A 20 percent evaluation is assigned 
when the daytime voiding interval is between one and two 
hours, or there is awakening to void three to four times per 
night.  A 20 percent evaluation can also be established when 
there is continual urine leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  The next higher ratings can be established by 
either the wearing of absorbent materials which must be 
changed 2 to 4 times per day (40 percent); a daytime voiding 
interval of less than one hour, or; awakening to void five or 
more times per night (40 percent); urinary retention 
requiring intermittent or continuous catheterization (30 
percent); or a recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management.  38 
C.F.R. § 4.115a (1998).  

In the case at hand, the Board finds that, following a review 
of the probative medical evidence, an evaluation in excess of 
20 percent for service-connected prostatitis and epididymitis 
is not warranted.  

It was noted at the August 1995 VA examination that the 
veteran did not require absorbent materials for a voiding 
dysfunction.  There is no documentation in the record 
indicating otherwise.  The record generally shows relatively 
few and infrequent complaints of incontinence or dribbling.  
Therefore, an increased rating based on voiding dysfunction 
is not warranted.  


On two occasions the veteran has reported having nocturia 
approximately twice on average.  As was stated above, a 
higher rating under urinary frequency would require awakening 
to void five or more times per night.  He has also reported 
problems with urinary frequency in the past.  The veteran 
reported occasional but minimal incontinence in a 1973 
progress note from Gainesville VAMC.  

The veteran reported a weak stream in July 1995 and dribbling 
in November 1994 and July 1995; however, on examination, the 
veteran was found to have an excellent stream and negative 
discharge on examination.  Problems regarding urinary 
frequency were not even noted at the most recent December 
1998 VA examination.  

The record has not shown any documentation indicating that 
the veteran has urinary retention requiring intermittent or 
continuous catheterization which would warrant a higher 
rating for obstructed voiding.  While the record shows that 
the veteran's prostatitis has received antibiotic treatment, 
there is no evidence specifically documenting a diagnosis of 
or treatment for a recurrent urinary tract infection.  
Therefore, a higher rating is not warranted under the 
criteria for a urinary tract infection.  

The primary symptoms noted in the record have been swelling 
and pain in the scrotum.  However, the Board notes that the 
December 1998 VA examiner noted no swelling or tenderness in 
the testicles or epididymides.  It was concluded that the 
veteran's prostate did not appear to be significantly 
enlarged.  No masses were palpated.  The only symptom noted 
on examination was that the prostate was slightly tender to 
palpation; it was specifically noted that it was not severely 
tender to palpation.  The veteran was only diagnosed with a 
history of prostatitis, and the examiner concluded that the 
veteran did not appear to have severe symptoms.  He further 
indicated that no treatment was currently warranted.  

Based on all of the above, the Board concludes that a rating 
in excess of 20 percent for prostatitis and epididymitis is 
not warranted.  As shown above, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  Accordingly, the Board finds that the criteria have 
not been met for a schedular evaluation in excess of 20 
percent for the service-connected prostatitis and 
epididymitis.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.115, 
Diagnostic Code 7527-7599.

The Board notes that the veteran has alleged that his service 
connected prostatitis and epididymitis interfere with his 
ability to maintain employment. 

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the VA Undersecretary 
for Benefits or the Director of the VA Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds that referral in this instance is not 
warranted because the evidence does not indicate that the 
service-connected prostatitis and epididymitis have rendered 
the veteran's disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding a grant of entitlement to referral for an 
increased evaluation on an extraschedular basis.  

More specifically, the record has not shown that the veteran 
has required frequent hospitalization for his condition, and 
more significantly, the December 1998 VA examiner concluded 
that the veteran's symptoms were not severe.  38 C.F.R. § 
3.321(b)(1).


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the regulations governing the payment of monetary 
awards.  

Entitlement to an evaluation in excess of 20 percent for 
prostatitis and epididymitis is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

